                   Case 7:19-cr-00773-KMK Document 44 1-11ea            ULtLl.tL.u   r--a\:lt ..Lu, ...

                                                                          Louis V. Fasulo, Esq.- NY & NJ
                                                                          Samuel M. Braverman, Esq.- NY & NJ
                                                                          Charles Di Maggio, Esq.- NY & CO

                                                                          www.FBDMLaw.com


                                                              MEMO ENDORSED
FAS U LO BRAVERMAN & DI MAGGIO, LLP


   ATTORNEYS AT LAW
                                                                   February 21, 2020
       Hon. Kenneth M. Karas
       United States District Court for the
       Southern District of New York
       300 Quarropas Street
       White Plains, New York

       Re:    United States v. Robert Ciervo
              Case No.: 19 Cr. 773

       Dear Judge Karas,

              I was assigned, pursuant to the Criminal Justice Act, to represent Robert Ciervo in the above
       referenced matter, which is scheduled for a status conference on February 25. For the reasons stated
       herein, I respectfully request an adjournment to mid-March or thereafter.

             As the Court is aware, Mr. Ciervo is currently out on bail in an in-patient drug treatment program.
       His case is calendared for a status conference on Tuesday, February 25, at which time I will be away on a
       previously scheduled matter. Both my partner and my associate will each be engaged in federal court on
       separate matters, and unavailable to appear on my behalf. As a result, I respectfully request the Court
       adjourn the status conference to mid-March or sometime thereafter.

              The Government has no objection to this request and is available from March 16 onward. I am                   ~
       available March 16 (except at 2:15 pm when I will be before Judge Seibel on another matter), March 17
       (afternoon), March 18 (afternoon), March 19 (the morning), and anytime on March 20.

              I thank the Court for its consideration of this matter. Should you require any additional information,
       please do not hesitate to contact me.

  Ct,"-tl                                                  Respectfully submitted,

/ ~ O,~<~\\.Ct 1s ttW~ .1-cJ     3} 11 /
                                     20J'1[ ~;       YS   s/ Sam Braverman
G     ._    . ~ ,. l .l' / / _        /. .             /' Samuel M. Braverman, Esq.
 /l~ f '5 O<q\G.Ud (/trn )(-£W2f'l dt t,.t..,\t. l\'Sc- 5                                                  \

              ilJ
     Cc: ,Lindsey J ( e ~AUSA                    ,A l _\L  J~ f "'
 ~.\e;~, Gi'.-.J ~ t &, ,L-,1 7'{ /vr/ .. f'f>l'J Cf\ .5 1""I., ~ -
                                                                     r" .     l<t
                                                                              U';J       ~ ) 3/ l:,} (    ~j(4)0 \
                                                                                                                     iJ..
  115 Dr111nhvay, Suite 715
  New York, New York 10007
  Tel (212) 566-6213
                                                                            o~ ~
                                                                                 A
                                                                                               Post Office Box 127
                                                                                     ? Tenafly, New Jern:y 07070
                                                                                                Tel (201) 569-1595
  Fax (212) 566-8165                                                                            Fax (201) 596-2724
